DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/04/2021 has been entered. 
Allowable Subject Matter
Claims 1-4, 6-9 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, Aoyagi US 2017/0113313 is the closest art of record.
In regards to claim 1, Aoyagi discloses a rotating tool holder (T) mountable on a revolving multistation tool holder turret (12) of a numerically controlled lathe or turning/milling center (10); said tool holder (T) comprising: a support body (15a or 15b) that is removably fixable (via surface 13) to said turret (12) and comprising a shaft (61) that is rotatable and releasably connectable (via 53) to a drive (39) of said turret, a main body (15c or 15a) connected to said support body (15a or 15b) and rotatable about a rotation axis (on Figure 1, refer to double turning direction arrows on 15), on said main body (15c or 15a) being obtained a seat intended to house a cutting or drilling tool (14a), said seat comprising a driven shaft (63) designed to rotate the cutting/drilling tool, said driven shaft (63) being connected (via gear mechanism) to said shaft (61) to be driven in rotation; wherein said tool holder (T) comprises a motor (100) for rotating said main body with respect to said support body around said rotation 
However, Aoyagi fails to disclose that the motor (100) is arranged directly on said support body (15a or 15b) or said main body (15c or 15a) and configured to be removably fixed to said support body or said main body.  
A modification of the device of Aoyagi to have the motor be arranged directly on said support body or said main body and configured to be removably fixed to said support body or said main body would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Claim 11 is being allowed as it is considered as requiring all of the limitations of allowable subject matter of claim 1.
In regards to claim 1, WO 2015/145345 (hereafter—WO’345--) (provided by Applicant on the IDS filed 08/18/2020) is the closest art of record.
In regards to claim 1, WO’345 discloses a rotating tool holder (100) capable of being mounted on a revolving multistation tool holder turret of a numerically controlled lathe or turning/milling center; said tool holder (100) comprising: a support body (104) that is removably fixable (via 102) to said turret and comprising a shaft (102) that is rotatable and releasably and capable of being connected to a drive of said turret, a main body (106) connected to said support body (104) and rotatable about a rotation axis (A), on said main body (104) being obtained a seat intended to house a cutting or drilling tool, said seat comprising a driven shaft designed to rotate the cutting/drilling tool, said driven shaft being connected to said shaft (102) to be driven in rotation.
However, WO’345 fails to disclose that said tool holder (100) comprises a motor for rotating said main body with respect to said support body around said rotation axis autonomously and independently of the rotation of said shaft in order to position said seat in a desired position. 

Claim 11 is being allowed as it is considered as requiring all of the limitations of allowable subject matter of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722